 

Loan No. 1010723

 

PROMISSORY NOTE

 

$42,500,000.00 December 18, 2013

 

FOR VALUE RECEIVED, EYP Realty, LLC, a Delaware limited liability company,
having an address at c/o Brookfield Properties, Inc., Brookfield Place, 250
Vesey Street, 15th Floor, New York, New York 10281 (“Borrower”), HEREBY
UNCONDITIONALLY PROMISES TO PAY, to AOZORA BANK, LTD., having an address at 3-1,
Kudan-Minami 1 chome, Chiyoda-ku, Tokyo, Japan 102-8660 (“Lender”), or at such
other place as the holder hereof may from time to time designate in writing, the
principal sum of FORTY TWO MILLION FIVE HUNDRED THOUSAND AND 00/100 DOLLARS
($42,500,000.00) in lawful money of the United States of America, pursuant to
the requirements set forth in the Loan Agreement dated as of November 27, 2013
(as amended, supplemented or restated from time to time the “Loan Agreement”),
among Borrower, Wells Fargo Bank, National Association, as Administrative Agent,
Wells Fargo Securities, LLC, as Sole Lead Arranger and Sole Bookrunner, Lender
and certain other Lenders named therein or made parties thereto, together with
interest on the unpaid principal balance hereof at the rate (or rates)
determined in accordance with Section 2.6 of the Loan Agreement from the date
such principal is advanced until it is paid in full.

 

This is one of the Notes referred to in and governed by the Loan Agreement,
which Loan Agreement, among other things, contains provisions for the
acceleration of the maturity hereof and for the payment of certain additional
sums to Lender upon the happening of certain stated events, and evidences a
portion of the existing Debt under that certain Promissory Note, dated as of
November 27, 2013, by and between Borrower and Administrative Agent in the
original principal amount of $185,000,000.00 (the “Existing Note”). This Note
does not evidence any new or additional indebtedness of Borrower and replaces
the Existing Note to the extent of the principal balance of this Note. All of
the terms, conditions and provisions of the Loan Agreement are hereby
incorporated by reference. Capitalized terms used in this Note without
definition have the same meanings as in the Loan Agreement.

 

Borrower agrees to pay the principal sum of this Note and interest on the unpaid
principal sum of this Note from time to time outstanding at the rates and at the
times specified in Article 2 of the Loan Agreement, and the outstanding balance
of the principal sum of this Note and all accrued and unpaid interest thereon
shall be due and payable on the Maturity Date.

 

This Note is secured by, among other things, the Deed of Trust listed on
Schedule A attached hereto and the other Loan Documents. The Deed of Trust has
been duly recorded in the public records of the jurisdiction where the Property
is located. All of the terms, covenants and conditions contained in the Loan
Agreement, the Deed of Trust and the other Loan Documents are hereby made a part
of this Note to the same extent and with the same force as if they were fully
set forth herein. In the event of a conflict or inconsistency between the terms
of this Note and the Loan Agreement, the terms and provisions of the Loan
Agreement shall govern.

 

Upon the occurrence and during the continuance of a Default this Note may become
due and payable as provided in the Loan Agreement.

 

 

 

 

Loan No. 1010723

 

Demand, presentment, protest and notice of nonpayment and protest, notice of
intention to accelerate maturity, notice of acceleration of maturity and notice
of dishonor and all other notices of any kind, other than notices specifically
required by the terms of this Note, the Deed of Trust, the Loan Agreement and
the other Loan Documents, are hereby waived by Borrower. Subject to the terms of
the Loan Agreement, Lender may extend the time of payment of this Note, postpone
the enforcement hereof, grant any indulgences, release any party primarily or
secondarily liable hereon or agree to any subordination of Borrower’s
obligations hereunder without affecting or diminishing Lender’s right of
recourse against Borrower, which right is hereby expressly reserved.

 

This Note has been delivered and accepted in the State of New York. This Note
shall be interpreted in accordance with the terms and provisions of Section
13.21 of the Loan Agreement.

 

All notices or other communications required or permitted to be given pursuant
to this Note shall be given to the Borrower or Lender at the addresses set forth
below and in the manner provided for in the Loan Agreement.

 

Borrower’s Address:

 

EYP Realty, LLC

c/o Brookfield Properties, Inc.

Brookfield Place

250 Vesey Street, 15th Floor

New York, New York 10281

Attention: Jason Kirschner

 

with a copy to:

 

EYP Realty, LLC

c/o Brookfield Properties, Inc.

Brookfield Place

250 Vesey Street, 15th Floor

New York, New York 10281

Attention: General Counsel

 

with a copy to:

 

Goodwin Procter LLP

Exchange Place

53 State Street

Boston, Massachusetts 02109

Attention: Samuel Richardson, Esq.

 

Bank’s Address:

 

Aozora Bank, Ltd.

3-1, Kudan-Minami 1 chome

Chiyoda-ku, Tokyo Japan 102-8660

Attn: Gary Akira Noguchi

 

2

 

 

Loan No. 1010723

 



with a copy to:

 

Aozora Bank, Ltd

New York Representative Office

1270 Avenue of the Americas, Suite 1040

New York, New York 10020

Attn: Koji Nomura

 

This Note may not be modified, amended, waived, extended, changed, discharged or
terminated orally or by any act or failure to act on the part of Borrower or
Lender, but only by an agreement in writing signed by the party against whom
enforcement of any modification, amendment, waiver, extension, discharge or
termination is sought.

 

If Borrower consists of more than one person or party, the obligations and
liabilities of each person or party shall be joint and several.

 

BORROWER HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION (a) ARISING UNDER THE LOAN DOCUMENTS OR OTHER
RELATED DOCUMENTS, INCLUDING, WITHOUT LIMITATION, ANY PRESENT OR FUTURE
MODIFICATION THEREOF OR (b) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL
TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THE LOAN
DOCUMENTS OR OTHER RELATED DOCUMENTS (AS NOW OR HEREAFTER MODIFIED) OR ANY OTHER
INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH,
OR THE TRANSACTIONS RELATED HERETO OR THERETO, IN EACH CASE WHETHER SUCH CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION IS NOW EXISTING OR HEREAFTER ARISING, AND
WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES
AND CONSENTS THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART
OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF
THE PARTIES HERETO TO THE WAIVER OF ANY RIGHT THEY MIGHT OTHERWISE HAVE TO TRIAL
BY JURY.

 

In no contingency or event whatsoever shall interest charged in respect of the
Loan evidenced hereby, however such interest may be characterized or computed,
exceed the highest rate permissible under any law that a court of competent
jurisdiction shall, in a final determination, deem applicable hereto. If such a
court determines that Lender has received interest hereunder in excess of the
highest rate applicable hereto, Lender shall, at Lender’s election, either (a)
promptly refund such excess interest to Borrower or (b) credit such excess to
the principal balance hereof. This provision shall control over every other
provision of all agreements between Borrower and Lender.

 

3

 

 

Loan No. 1010723

 

Whenever possible each provision of this Note shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Note shall be prohibited by or invalid under applicable law, such
provision shall be ineffective to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Note.

 

Notwithstanding anything to the contrary contained in this Note, the limitations
on liability set forth in Section 13.27 of the Loan Agreement are hereby
incorporated by reference into this Note to the same extent and with the same
force as if fully set forth herein.

 

[Remainder of page intentionally left blank]

 

4

 

 

IN WITNESS WHEREOF, Borrower has duly executed this Note as of the day and year
first above written.

 

  EYP REALTY, LLC,   a Delaware limited liability company         By: /s/ Jason
Kirschner     Name: Jason Kirschner     Title: Vice President, Finance

 

[Promissory Note – Aozora]

 

 

 

 

Schedule A

 

Deed of Trust, Assignment of Leases and Rents, Security Agreement and Fixture
Filing from Borrower, as grantor, to Chicago Title Company, as trustee, for the
benefit of Administrative Agent, as administrative agent for the benefit of the
Lenders, dated as November 27, 2013 and recorded on December 2, 2013 in the
Recorder’s Office, Los Angeles County, California as Instrument No. 20131693516,
on the real property located in Los Angeles, California as more particularly
described therein.

 



 

 